        Case 2:19-cv-00051-SEH Document 10 Filed 01/10/20 Page 1 of 3



Thomas J. Karem, Esq.
Karem Law Firm, P.C.
1902 W. Dickerson St., Ste. 103
P.O. Box 682
Bozeman, MT 59771-0682
thomas@karemlaw.com
(406) 586-1986 fax 624-6891

Attorney for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

TAMMY FRIEDLUND,                   )         Cause No. CV 19-51-BU-SEH
                                   )
                  Plaintiff,       )         NOTICE OF DISMISSAL OF
                                   )         COMPLAINT
       vs.                         )
                                   )
MOUNTAIN WEST FARM BUREAU )
MUTUAL INSURANCE CO., a            )
foreign corp., CUNNINGHAM          )
LINDSEY US, INC., a foreign corp., )
ABC Corps., ABC LLCs, and          )
JOHN DOES 1-10,                    )
                                   )
                  Defendants.      )
                                   )
 ________________________________ )

      COMES NOW, Plaintiff and the defendant, Cunningham Lindsey US., Inc.

(Cunningham Lindsey), by and through counsel, pursuant to Rule 41(a)(1)(i) and

(ii), Fed.R.Civ.P., on stipulated notice that the Complaint and Jury Demand against


                                    Page 1 of 3
        Case 2:19-cv-00051-SEH Document 10 Filed 01/10/20 Page 2 of 3



Cunningham Lindsey is dismissed with prejudice. Plaintiff and Cunningham

Lindsey have settled all claims.

      A plaintiff may voluntarily dismiss an action without a court order by filing a

stipulation of dismissal signed by all parties who have appeared. Fed.R.Civ.P.

41(a)(1)(ii). Cunningham Lindsey has appeared and stipulated to this notice. All

other defendants have not appeared. There are no cross-claims or counterclaims.

      On November 21, 2019, Plaintiff filed the Amended Notice of Dismissal of

Complaint Against Mountain West Farm Bureau (Doc. 9).

      The Order (Doc. 6) setting the preliminary pretrial conference for January 30,

2019, and other deadlines should be vacated.

      WHEREFORE, Plaintiff hereby dismisses the Complaint and Jury Demand

against Cunningham Lindsey US., Inc., and remaining defendants with prejudice.

      DATED this 10th day of January, 2020.

                                               /s/ Thomas Karem
                                               Attorney for Plaintiff

                                               /s/ Daniela E. Pavuk
                                               Attorney for Cunningham Lindsey


                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that the foregoing document and any
attachments were duly served by ECF as follows:


                                    Page 2 of 3
       Case 2:19-cv-00051-SEH Document 10 Filed 01/10/20 Page 3 of 3



      Daniela E. Pavuk
      CROWLEY FLECK PLLP
      P.O. Box 2529
      Billings, MT 59103-2529
      dpavuk@crowleyfleck.com

      Dated this 10th day of January, 2020.

                                              /s/ Thomas Karem


cc:   Scott Mitchell




                                   Page 3 of 3
